Elliott, J.
Joseph D. Sidener and 'William W. Herod recovered a judgment and a decree of foreclosure against Osy Sims and Eliza Ann Sims. On this judgment and decree the real estate was sold by the sheriff to William W. Herod, and he subsequently obtained a deed. Sometime after he secured his deed he sold and conveyed the property to the appellees, who brought this action to recover possession of it and to quiet title. On the trial, the appellants claimed to be the owners in fee, basing their claim upon an adverse possession under a tax deed, and asserting that it had continued for twenty years. There was no claim by the appellants that they were in possession as lessees; on the contrary, they denied Herod’s title, as well as that of his grantees, the appellees, and asserted that they, the appellants, were in possession as owners.
In reply to the appellants’ evidence of adverse possession, the appellees introduced in evidence a lease executed to Edith Sims, one of the appellants, by Herod, in August, 1882. The facts, of which ye have given a synopsis, are all that need be referred to, as only a single question is presented.
The contention of the appellants’ counsel is, that the finding is not supported by the evidence, because it was not shown that any demand for possession was made. This contention can not prevail. The appellants denied their landlord’s title and asserted that they were the owners of the property. They.did not claim as lessees but as owners, and, having denied their landlord’s title and asserted a title hostile to his, they were not entitled to notice to quit, nor were they in a situation to require that a demand should precede *89the commencement of the action. Sedgw. & W. Trial of Title to Land, section 387.
Filed March 23, 1886.
Judgment affirmed.